Order, Supreme Court, New York County (Irma V. Santaella, J.), entered September 9, 1992, which granted petitioners’ application for attorneys’ fees in the amount of $42,517.82 pursuant to CPLR article 86, unanimously affirmed, without costs.
Petitioners were the prevailing parties in the underlying CPLR article 78 proceeding to compel respondents Board of Elections, the executive director of the Board of Elections, and the individual commissioners to execute Executive Order No. 136 (9 NYCRR 4.136), which was signed by Governor Cuomo on March 3, 1990. The underlying order and judgment in petitioners’ favor became final upon dismissal of respondents’ appeal by order of this Court dated March 3, 1992. There is no evidence here which would support a finding of "special circumstances” sufficient to preclude the award of attorneys’ fees pursuant to CPLR 8601 (a). The balance of respondents’ arguments have been considered, and do not warrant modification of the award. Concur—Murphy, P. J., Carro, Ellerin and Nardelli, JJ.